Citation Nr: 1224254	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  03-08 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested by joint pain, not to include the right hand, to include as being manifestations of undiagnosed illness or as secondary to posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue excludes service connection for joint pain of the right hand because that claim was denied by the Board in October 2004.  

In February 2003 the Veteran had a hearing before a Veterans Law judge who has since left the Board.  He was notified of his right to have a hearing before a currently sitting judge.  In March 2009, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcripts of the hearings are in the claims folder.  

In a November 2008 statement, the Veteran raised a claim of service connection for a chronic fatigue syndrome.  However, while the Board's May 2009 and December 2010 decisions referred the claim to the agency of original jurisdiction (AOJ) for its review, it has not been adjudicated.  Therefore, the Board does not have jurisdiction over the issue, and it is again referred to the AOJ for appropriate action.  

In August 2010, the RO notified the Veteran that it had granted service connection for PTSD.  Over a year later, in a statement dated in November 2011, the Veteran asserted that his service-connected PTSD was not properly rated.  The claim for an increased rating for PTSD has not been adjudicated.  Therefore, the Board does not have jurisdiction over the issue, and it is also referred to the AOJ for appropriate action.  

When the case was previously before the Board, in December 2010, service connection was granted for a sleep disorder.  A November 2011 rating decision effectuated the Board's decision.  Although the November 2011 cover letter notifying the Veteran of the grant informed him as to ratings and effective dates, the record does not show any disagreement with any aspect of that grant.  Therefore, the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The December 2010 Board remand requested examination of the Veteran and medical opinions as well as medical records.  In October 2011, the AOJ requested medical records for treatment in October and November 1990 at the King Fahd Medical Complex (KFMMC), Dhahran.  The National Personnel Records Center (NPRC) responded that no search was possible because the index of retired records at NPRC did not list the requested treatment facility.  The KFMMC records will be further discussed below.  Records for the February 1991 evacuation and treatment in Frankfurt, Germany were obtained.  It appears that all available medical records identified by the Veteran have been obtained.  The Veteran was subsequently examined and medical opinions rendered.  The AOJ readjudicated the claim, issued a supplemental statement of the case and gave the Veteran and his representative an opportunity to respond.  In as much as the development requested by the remand has been accomplished to the extent possible, the Board proceeds with its review of the appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  Generalized arthritis was not present during the Veteran's active service.  

2.  Generalized arthritis was first manifested more than a year after the Veteran completed his active service.  

3.  The Veteran does not have an undiagnosed illness manifested by joint pain.  

4.  The Veteran does not have a disability manifested by joint pain secondary to PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by joint pain, not to include the right hand, to include as being manifestations of undiagnosed illness or as secondary to posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 3.317 (2011).   

2.  Arthritis may not be presumed to have been incurred during the Veteran's active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in April 2007.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the AOJ readjudicated the case by way of a supplemental statement of the case issued in May 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  In particular, the February 1991 medical records from the Veteran's evacuation to Frankfurt, Germany have been obtained.  The Veteran complained that his records from KFMMC, Dhahran, Saudi Arabia were not obtained.  The NPRC reported that no search was possible because the index of retired records at NPRC did not list that facility.  These records will be discussed further below.  The Board finds that all of the Veteran's available service treatment records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded hearings.  In September 2010, the Veteran specifically requested a further search for records pertaining to his February 1991 hospitalization and evacuation.  These records were obtained.  Otherwise, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board has considered all bases for a claim reasonably raised by the record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  In addition to direct service connection, consideration has been given to the possibility of presumptive service connection for an undiagnosed illness.   

Because the veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317 (a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317 (a)(2)(C).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).  

Background

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claims.   

Service connection has already been granted for many distinct individual joint problems:  traumatic arthritis of the right knee; degenerative changes of the lumbar spine; degenerative joint disease at the 6th and 7th cervical vertebrae; thoracic back pain; a small spur at the right fist metacarpal joint; and residuals of a fracture of the right 8th rib.  Service connection was denied for deQuervain's tenosynovitis of the right hand and carpal tunnel syndrome of either upper extremity.  

The service treatment records do not contain any complaints or findings or diagnoses of a generalized joint disorder.  

In support of his claim, the Veteran particularly asserted that records of his treatment at KFMMC had not been obtained.  It must be noted that KFMMC itself is a facility owned and operated by the Saudi government and it is not a United States facility, although US hospitals were located there during the Gulf War.  The Veteran submitted a copy of an outpatient appointment card showing appointments at KFMMC in October and November 1990.  He also submitted a copy of an October 1990 prescription for "Verapamil," which is used to treat high blood pressure and to control angina (chest pain).  These records do not reflect treatment at a US facility.  

The Veteran was later evacuated and hospitalized at a US facility in Frankfurt, Germany in February 1991.  In an "Emergency Care and Treatment" record, he reported treatment in October 1990 at the King Fahd hospital for heart symptoms.  He also had an echocardiogram there.  There was no mention of joint symptoms.  

The preponderance of evidence shows that the Veteran was treated for his service-connected cardiovascular disease in October and November 1990 and not for any joint disorder.  

The Veteran also complained that the medical records pertaining to his evacuation to Frankfurt Germany and treatment there had not been considered.  These were obtained pursuant to the Board's remand.  They show that the Veteran's cardiovascular problems and right knee disability were addressed.  Service connection has been established for these conditions.  The February 1991 medical records from the Veteran's evacuation do not reflect any complaints, findings, or diagnoses of a generalized joint disorder.  

In support of the claim, the Veteran submitted photographs of hospital tents and one of himself and others in hospital garb.  There is no dispute that he was hospitalized and evacuated.  So, the photographs do not provide evidence of a generalized joint disorder.  

When the Veteran was examined for separation from service, in January 1993, he reported specific joint problems:  torn ligaments in the right knee; right thumb pains, upper back pain between the shoulder blades; and a lower back ruptured disc.  He reported that the treatment at King Fahd Military City was for his heart and treatment in Germany was for his heart and knee.  The examination report shows that on direct examination, the Veteran's spine and other musculoskeletal parts were normal.  Defects and diagnoses were chondral degeneration of the right knee and back pain of undetermined etiology.  

It is significant that there is no competent medical opinion identifying anything in the service treatment records as showing a generalized joint disorder.  

The Veteran had a VA general medical examination in September 1993.  He reported injuring the lumbosacral and thoracic areas of his back, 8th rib, thumb and right knee in service.  Pertinent diagnoses were back pain, musculoskeletal in origin, traumatic arthritis of the right knee joint, bilateral metacarpal thumb arthritis in both thumbs, and fracture of the right 8th rib by history.  There were no complaints, findings, or diagnoses of generalized joint problems.  

The Veteran had a Persian Gulf Registry examination in November 1998.  He complained of aching in his joints.  He said it had begun in April 1991 with pain and stiffness in his hands, wrists, shoulders, knees, and ankles.  Motrin provided some relief.  The assessment was joint pains.  Several possible causes were considered and further work-up was recommended.  

In November 1999, the Veteran submitted a claim for both thumbs, posttraumatic stress disorder (PTSD) and "Gulf War Syndrome."  In December 1999, the RO notified the Veteran of the evidence needed to substantiate a claim for an undiagnosed illness.  A letter of the same date requested information on claimed PTSD stressors.  

In a statement received in January 2000, the Veteran wrote that, during service, he became real sick with chest pains and could not control his heart rate.  He awoke at the King Faud Military Hospital.  The only evidence he had was a letter dated 28 Oct 1990.  The attached letter bears the KFMMC letter head and is to LTC Minor "Field Hospital."  It discusses the Veteran's cardiovascular condition.  It is signed by a doctor identifying himself as a "Consultant Cardiologist."  The same doctor is listed in the appointment card for appointments in October and November 1990 and on the prescription for "Verapamil."  There is no report of joint problems.  The Veteran also submitted photographs of a field hospital and himself in hospital attire.  

The report of a Gulf War Guidelines examination is dated in January 2001.  The claims file was reviewed.  The Veteran reported several injuries in service.  On returning home from the Gulf War, he noted a burning sensation in both upper extremities that increased with activity.  He also reported having insomnia, anxiety, memory loss, fatigue, myalgias, and arthralgia.  The examiner found bony hypertrophy in the distal and proximal interphalangeal joints of the hands.  The right knee had bony hypertrophy with crepitance.  There was a full range of motion but the Veteran was slow in effectivity.  Test results were reviewed.   Magnetic imaging including the cervical and thoracic spine showed minimal degenerative joint disease.  X-rays of the right knee showed stable degenerative changes.  The pertinent diagnosis was injuries of the neck, ribs and back.  The burning in his upper extremities was related to the cervical spine degenerative joint disease.  The right thumb and right knee were due to injuries.  "While in the Persian Gulf, the patient developed anxiety, insomnia, fatigue, memory loss, myalgias, arthralgias all consistent with possible PTSD..."

Nerve conduction studies in March 2001 had results consistent with right carpal tunnel syndrome.  

A December 2002 examination for PTSD resulted in a diagnosis of PTSD.  The examiner did not discuss the relationship of PTSD to the Veteran's joint pains.  

In a statement dated in December 2002, J. D. M. reported serving with the Veteran in the Gulf War.  They were both exposed to scud attacks and chemical alarms.  They both took nerve agent antidotes and unknown shots.  He described various stressful events.  The Veteran's wife reported that he had jerky movements all over his body and tossing and turning in a restless manner.  It happened more frequently when he heard news about Iraq.  

A VA primary care note, dated in May 2003, discussed the Veteran's complaints of pain in his low back, elbows, hands, and shoulders.  It was noted that evaluation for autoimmune problems and sedimentation rate were normal in the past.  The X-rays did not show any clear indication as to why he would be having myalgias and arthralgias.  He did not fit the clinical picture for fibromyalgia.  

A May 2003 VA X-ray study of the cervical spine disclosed minimal osteoarthritic changes at C6-C7 with possibly early degenerative disc disease of the sixth cervical intervertebral space.   

The VA clinical records include a July 2003 rheumatology note addressing the Veteran's multiple joint and back pains.  It was reported that he had a variety of aches and pains.  He had a negative work up for systemic rheumatic disease and there were no symptoms to suggest it.  The impression was doubt systemic rheumatic disease, medial epicondylitis of both elbows, and low back pain.  

In December 2003, the Veteran provided sworn testimony to a Veterans law Judge who has since left the Board.  He described his service in the Gulf War.  He stated that he began having treatment from VA in 1993, when he sought treatment for his hands, back and sleep.  He reported that joints pains began in his right hand and his elbows, neck, knees and ankles.  He also described his claimed PTSD stressors in detail.  

The Veteran was seen for follow-up at the VA Rheumatology clinic in March 2004.  He had multiple joint and back pains.  He had had a negative work up for systemic rheumatic disease and there were no symptoms to suggest it.  He reported weather changes bothered his joints: elbows, back, including lower and neck, and wrists.  He reported morning stiffness.  He believed his aches and pains might be due to nerve gas antidote given in the Gulf War.  The assessment was non-arthritic rheumatism.  Medication was prescribed.  A note dated in January 2005 provides similar information and shows the Veteran had stopped taking the medication.  

The Veteran was examined for PTSD in September 2006.  It was concluded that he did not meet the criteria for a diagnosis of PTSD.  The diagnosis was anxiety disorder secondary to general medical condition (supraventricular tachycardia).  The examiner did not link the Veteran's joint complaints to his psychiatric disability.  

The Veteran was given a VA joints examination in September 2006.  The claims file was reviewed.  The Veteran complained of stiffness in his hands and elbows.  He reported that he had been given a nerve agent antidote for 21 days while serving in the Gulf in 1990 and 1991 and that these symptoms persisted since then.  An extensive examination was provided.   The diagnosis was left hand stiffness and no other identifiable orthopedic pathology.  The examiner expressed the opinion that it was not caused by service.  The examiner explained that the Veteran's complaints were not specific and the examination showed no functional limitation at all.  The Veteran was unable to describe any symptoms isolated to the hand at all.  

The Veteran submitted an article from the internet discussing nerve gas and troops serving in the Gulf.  It did not provide sufficient specificity to associate the Veteran's claimed joint problems with his Gulf service.  

In a statement dated in April 2007, K. H. wrote of serving with the Veteran.  He could not control his heart rate and was always tired.  The Veteran's joints were not discussed.  

A VA rheumatology consult note, dated in May 2007, reflects the Veteran's report of diffuse aches and pains in his low back and morning stiffness.  It was noted that an X-ray study of the lumbar spine was read as normal, but the consultant thought it showed sacroilitis.  The Veteran reported food poisoning with vomiting and diarrhea while serving in Germany in 1976.  The impression was post dysentery reactive arthritis.  

In June 2007, the Veteran's wife reported that he had sleep problems including jerky movements, snoring loudly, and both feet shaking the bed.  He complained of joint pain all the time.  

Also in June 2007, the Veteran submitted articles on PTSD.  Again, they were not specific enough to associate the Veteran's claimed joint problems with his psychiatric problems.  

In a letter received in July 2007, the Veteran's ex-wife told of his behavior changes upon his return from the Gulf, particularly his sleep habits and short temper.  

When the Veteran was seen at the VA Rheumatology Clinic, in February 2008, he complained of joint pains.  The assessment was diffuse arthralgias without inflammation.  Various causes were considered.  Testing was done.  In December 2008, it was reported that the rheumatoid factor was positive.  The Veteran's wrists were tender with a trace of synovitis.  The metacarpophalangeal joints were tender.  The impression was early rheumatoid arthritis.  

An ambulatory care note for March 2009 shows complaints of generalized arthritis.  The active problems listed osteoarthrosis-not otherwise specified, nonspecific.  The assessment was osteoarthritis/generalized arthritis.  

In March 2009, the Veteran appeared before the undersigned Veterans Law Judge and gave sworn testimony in support of his claims.  The Veteran described the circumstances of his Gulf War service and his evacuation.  He also described his joint symptoms and how they affect his functioning.  

Magnetic resonance imaging (MRI) of the lumbar spine, in September 2009, disclosed a diffuse disc bulge with chronic right paracentral extrusion at L5-S1, slightly compressing the traversing right S1 nerve root.  

In a letter dated in October 2009, the Veteran's supervisor reported that the Veteran had been employed as a motor vehicle operator for 15 years.  Because of his chronic joint pain, he missed a lot of work.  Due to his joint pain he required treatment at the VA medical center.  The supervisor had personally known the Veteran for 14 years, knowing about his chronic joint pain.  He was required to climb up and down tractor trailers and to load and off load containers weighing 230 to 2000 pounds.  He reported his joint pains numerous times while doing his work.  Records of the Veteran's missed time from work are also in evidence.  

The Veteran had a VA examination in October 2009.  Medical records were reviewed.  As to his feet, the Veteran complained of pain in the dorsum of his feet all the time.  Direct examination did not disclose any abnormality in either foot.  X-rays revealed minimal bilateral degenerative joint disease with posterior bilateral calcaneal spurs.  The diagnosis was degenerative joint disease, bilateral feet.  The examiner provided an opinion to the effect that the Veteran's foot disorder was not due to an undiagnosed illness in service.  He explained that the Veteran only had foot symptoms since 2002 and that they were due to degenerative joint disease.  

On the October 2009 VA joints examination, the Veteran reported having joint pains since 1991.  He stated that he drove through areas known to have nerve agent exposure and also took nerve agent pills before that travel.  He stated that symptoms began in February 1991 with both elbows, both knees, low back, and both feet.  The examiner commented that the service treatment records did not show any health problems related to sarin gas exposure.  Examination disclosed an antalgic gait.  On examination of the knees, the Veteran voluntarily resisted motion and no abnormality was found.  It was noted that X-rays showed mild degenerative joint disease in both knees and both elbows.  The examiner provided opinions that the knee and elbow disorders were not likely due to an undiagnosed illness.  He explained that the Veteran had had right knee surgery in 1990, before serving in the Gulf and his symptoms were due to degenerative joint disease.  As to the elbows, the Veteran had osteoarthritis, which was probably genetic, familial.  

The October 2009 VA examination of the spine showed limitation of motion and imaging studies disclosed diffuse disc bulge with chronic right paracentral extrusion at L5-S1.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner expressed the opinion that the spine disorder was not due to an undiagnosed illness because the onset was after 2000 and X-rays showed degenerative disc disease to be responsible for his pain.  

X-ray studies by VA of the Veteran's hands in February 2010 showed progressive osteoarthritis in the first carpometacarpal of the left thumb.  Comparison with earlier studies led to the conclusion that the osteoarthritis had been progressive since May 2003.  

In a statement dated in September 2010, a retired sergeant, W. P., told of supervising the Veteran from January to June 1993.  During that period, the Veteran complained of pain in his hands, back, and legs, but never rode the sick call book and was diligent in his work.  

A January 2012 VA X-ray study of the bilateral shoulders revealed very mild bilateral degenerative joint disease.  

The Veteran was provided a VA examination in March 2012.  He reported that the only joints to be added to the 2009 examination were his ankles.  The claims and medical files were reviewed.  The ankles were examined and no functional limitation was found.  The examiner opined that the arthritis of both ankles was less likely than not (less than a 50/50 probability) caused by or the result of military service, had its onset in service, or was caused by the service-connected PTSD.  It was explained that the Veteran had generalized arthritis, which was due to a genetic immune disorder, and possibly due to rheumatoid arthritis, since he repeatedly had a positive rheumatoid factor.  Rheumatoid arthritis was due to an immune disorder and not due to any toxic gas or nerve agent used in the Gulf War.  Further, medical textbooks and literature have not shown any causal relationship with PTSD.  

The Veteran had another VA examination in April 2012.  He gave a history of bilateral hand pain for years, which had increased in severity.  It was noted that bilateral hand X-rays in May 2003 had been negative while degenerative joint disease was found on studies of the left hand in February 2010.  The examiner noted limitations of motion and pain on motion of the fingers of both hands.  She also noted that imaging studies had confirmed degenerative or traumatic arthritis of the left hand.  

As for the elbows and forearms, the examiner noted a diagnosis of degenerative joint disease of the bilateral elbows made in October 2009.  The Veteran gave a history of chronic bilateral elbow pain for years.  The pain was constant.  He had no history of injury or surgery to the elbows.  The examiner noted that X-ray studies confirmed degenerative joint disease in both elbows.  

On examination of the shoulders, the examiner noted a diagnosis of degenerative joint disease of the right shoulder was made in January 2012.  There was less movement than normal and pain on movement.  X-ray studies in January 2012 revealed the presence of very mild degenerative joint disease in the Veteran's shoulders, bilaterally.  

The April 2012 examiner noted a diagnosis of bilateral ankle strain.  There was pain on movement and disturbance of locomotion.  X-ray studies showed no acute findings.  

The report of the April 2012 examination of the Veteran's knees shows a diagnosis of degenerative joint disease of the left knee was made in October 2009.  The Veteran gave a history of having left knee pain for years and said it was increasing.  It was described as constant and increased with activity and weight bearing.  The examination noted pain on motion and a disturbance of locomotion.  

On examination of the feet in April 2012, it was noted that the Veteran had a diagnosis of degenerative joint disease of the feet, made in October 2009.  He had diffuse pain over the bilateral feet with no swelling.  Pain was most significant over the digits, bilaterally.  

The April 2012 VA examiner provided an opinion.  The VA and service treatment records were reviewed.  The claims folder was reviewed.  The examiner expressed the opinion that the condition of the Veteran's right 3 middle fingers, his left hand condition, his bilateral elbow condition, his left knee condition, or his bilateral foot condition was not caused by or a result of the same seen in service or aggravated by his service-connected PTSD or secondary to his military service in the Gulf War.  The examiner explained that the Veteran had no undiagnosed Gulf War illness.  It was emphasized that all of the completed evaluations had a diagnosis.  Further, the medical literature supports no association between PTSD and the development of degenerative joint disease or strain or peripheral nerve condition.  Also, there was no aggravation from the PTSD because there was no medical association between these conditions.  The degenerative joint disease was age/weight related.  The osteoarthritis of the joints was all diagnosed years after service.  There was no diagnosis of osteoarthritis in the first year of his retirement from service.  

Conclusion

The law provides a presumption for undiagnosed illnesses of Gulf War veterans.  However, as the examiner pointed out in the April 2012 examination, all of the Veteran's joint problems have been diagnosed.  He does not have any undiagnosed illness manifested by joint signs and symptoms.  Therefore, the presumptions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply.  

Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2011).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  A competent medical opinion is needed to link one medical diagnosis to another.  In this case, there is no competent medical opinion linking the Veteran's joint symptoms to his service-connected PTSD.  In fact, in March 2012 and April 2012, two different examiners expressed the opinion that the PTSD and joint symptoms were not related.  Thus, the preponderance of evidence on this aspect is against the claim.  

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, there is no competent evidence of rheumatoid arthritis or any other form of generalized arthritis being manifest to a degree of 10 percent or more in the first year after the Veteran completed his active service.  

The Veteran has emphasized his joint symptoms in service and his current impairments, but these are only two of the three requirements for service connection.  There are three requirements for direct or primary service connection.  First there must be a current disability.  In this case, there is no dispute that the Veteran now has a generalized joint disorder.  Based on laboratory findings, it has been determined that he has rheumatoid arthritis.  Further, X-rays have shown degenerative arthritic changes in many of the joints at issue.  

The second requirement is that there must have been disease or injury in service.  There is also no dispute that the Veteran had joint symptoms in service.  He had right knee surgery in 1990.  While the February 1991 evacuation and treatment was primarily for his cardiovascular symptoms, the Veteran also had treatment for his right knee symptoms.  He also had neck and back symptoms in service.  (Service connection has been granted for the joints affected in service: right knee, lumbar spine, neck, right hand, and 8th rib.)  

The third requirement for service connection is a link between the disease or injury in service and the current disability.  That connection is missing in this case.  A lay witness may provide evidence of a link by describing a continuity of symptoms.  The Veteran and lay witnesses have asserted that he had joint symptoms during and after service.  However, they have not distinguished between the joints for which service connection has already been established and those the Veteran is seeking service connection for.  Thus, the lay statements do not persuasively describe a continuity linking the current disabilities to the joint symptoms in service.  Moreover, there is no medical opinion evidence of a link between the current diagnoses and the symptoms in service.  To the contrary, the recent examinations concluded with opinions against a connection.  These medical opinions are supported by extensive records and examination of the Veteran and provide the preponderance of evidence in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for a disability manifested by joint pain, not to include the right hand, to include as being manifestations of undiagnosed illness or as secondary to posttraumatic stress disorder (PTSD) is denied.   



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


